Citation Nr: 1029881	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, status 
post radical retropubic prostatectomy.

2.  Entitlement to service connection for tremors.

3.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1954 and 
July 1954 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for prostate cancer 
and tremors.  In March 2005, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in May 2006.

In June 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Los Angeles, California, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

In October 2009, the Board remanded the Veteran's claims of 
entitlement to service connection for tremors and prostate cancer 
to the AMC to schedule a Travel Board hearing.  The Board is 
obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The AMC scheduled the Veteran for a Travel Board hearing in 
June 2010, as noted above.  Accordingly, all remand instructions 
issued by the Board have been complied with and this matter is 
once again before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tremors and 
an acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
prostate cancer is the result of a disease or injury in active 
duty service, or that it is attributable to any herbicide 
exposure.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, letters dated in November 
and December 2004 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Further, a July 2010 letter informed the Veteran how VA 
determines the appropriate disability rating and effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records have been obtained, 
to the extent possible.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claim.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required when 
there is (1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Board concludes an examination is not needed 
because there is no evidence indicating the Veteran "suffered an 
event, injury or disease in service," nor does he allege such.  
The Court has held, in cases such as this, where the evidence 
does not demonstrate an in-service event, injury, or disease in 
service, that VA is not obligated, pursuant to 38 U.S.C.A. 
§ 5103A(d), to provide a veteran with a medical nexus opinion.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. 
§ 5103A(d) and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is required 
to trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some causal connection 
between his disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim because it could not provide 
evidence of an in-service injury.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury 
or disease occurred in service is not enough; there must also be 
a chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e) (2009).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  The diseases that are related to herbicide exposure 
include chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(6)(iii) 
(2009).  "'Service in the Republic of Vietnam' includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam."  Id.

Initially, the Board notes that, while he served during the 
Vietnam era, there is no evidence to indicate that the Veteran 
served in the Republic of Vietnam.  Notably, at his June 2010 
hearing, the Veteran denied having served in the Republic of 
Vietnam.  Further, a January 2005 PIES request response indicated 
that there was no record of herbicide exposure for the Veteran.  
As there is no evidence that the Veteran was exposed to 
herbicides in service, service connection for prostate cancer 
cannot be granted on an herbicide exposure presumptive basis.

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Thus, the Board will proceed with a decision based on the holding 
in Combee.

The medical evidence of record reflects that the Veteran has been 
diagnosed with prostate cancer and underwent a radical retropubic 
prostatectomy and bilateral pelvic lymphadenectomy, with right 
nerve sparing, in March 1997.  As such, the first element of 
Hickson is met.

However, a current disability is not sufficient to warrant 
service connection.  There must also be evidence of an in-service 
disease or injury and a medical nexus between the current 
disability and the in-service disease or injury.  See Hickson, 
supra.  A review of the Veteran's service treatment records does 
not reveal that he was treated for or diagnosed with prostate 
cancer during his time in service.  Upon separation from service, 
the Veteran's genitourinary system and prostate were deemed 
normal and there were no complaints noted.  No findings of 
prostate cancer are shown within the first post service year, or 
until nearly 30 years after separation from service.  Thus, the 
Board finds that the second element of Hickson is not met.

As the Veteran has failed to satisfy the second element of 
Hickson, the Board finds the question of a medical nexus to be 
irrelevant.

Accordingly, the Board finds that the claim of entitlement to 
service connection for prostate cancer must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for prostate cancer, status 
post radical retropubic prostatectomy, is denied.


REMAND

The Veteran alleges that his tremors are secondary to a 
psychiatric disability.  The issue of entitlement to service 
connection for an acquired psychiatric disorder has been raised.  
As a grant of service connection for a psychiatric disability 
could impact the Veteran's claim for service connection for 
tremors, to include as secondary to a psychiatric disability, 
these issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. 
App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As 
such, the AMC/RO must develop and adjudicate the Veteran's claim 
of entitlement to service connection for an acquired psychiatric 
disability and then readjudicate the Veteran's claim for service 
connection for tremors, to include as secondary to a psychiatric 
disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The claim of entitlement to service 
connection for an acquired psychiatric 
disorder should be appropriately developed 
and adjudicated.  The Veteran should be 
properly notified thereof and of his 
appellate rights.

2.  After adjudicating the Veteran's claim 
of entitlement to service connection for 
an acquired psychiatric disorder, the 
Veteran's claim of entitlement to service 
connection for tremors should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, all 
issues properly on appeal should be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


